DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, (emphasis added) such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Applicant overuses the word “divider”.  Using the term “divider” before plate, throat, head, base, seems unnecessary.  The claims are harder to read because there is also just “a divider” without additional structure after.  Because of this, every subsequent instance of “divider” must be assessed to determine if the word is referring to the divider, the divider system or a specific part of the system/divider, ex. the plate, the base, the head, etc.   

Claim 15, the second instance of “a divider plate” should be “the divider plate.”

Regarding claim 19, there is no link between the step of inserting the divider removal device and retracting the depressible tab, yet as disclosed, the insertion of the divider removal device is what retracts the depressible tab, the two steps are not separate.  From page 37 of the instant application, “slide into an aperture 5402 of a divider removal device 5400 (Figures 54A-54C). The aperture 5402 retracts the tabs 5202 in the squeezed position 5202b.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the tab" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, is “a head” in claim 10 referring to the same head introduced in claim 1 or a different/second head?  For the purposes of examination “a head” in claim 10 is understood to be a typo and should read “the head”.

Regarding claim 12, the metes and bounds of claim 12 are unclear, “the dividers are arranged to transfer load between dividers.”  The dividers are in separate holes according to claim 1 and do not necessarily touch.  What aspect of the dividers or what position of the dividers allow transfer of load between dividers?  How is a load transferred between dividers, is there a load on top of the dividers or is there a load on the divider plate?  Where is the load?   Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). MPEP 2173.06
 
Regarding claim 14, it is not clear what is meant by “the plurality of dividers are arranged in several layers.”  How are the dividers in layers?  Is there a second divider plate?  Are the dividers stacked one on top of another?  Are they layered in a side-by-side orientation?  For the purposes of examination claim 14 is understood to mean that there is another stacked divider plate with attached dividers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gobl (US 2017/0027411).
Regarding claims 1 and 15, Gobl teaches an object transport system comprising: 
a divider plate 2 having an array of apertures 4, fig. 3; and 
a plurality of dividers, each of the plurality of dividers comprising an elongate throat between upper “tree” shaped portion at 14 and 20 in fig. 20, connecting a head at 14, fig. 20, to a divider base 6, wherein 
the divider base is arranged to be inserted into one of said the apertures, fig. 1.

Regarding claim 2, the dividers of Gobl can be positioned in any of the apertures in the array to define an enclosure for an object. For example, an object can be placed in the midst of the dividers seen in fig. 1.

Regarding claim 3, 4, and 16, Gobl further discloses that the apertures are arranged in a close packed arrangement, fig. 1, [0008] mid paragraph “the fastening bases can be arranged very close to each other.”  With this in mind, the dividers accommodate a close packed arrangement.  Furthermore, Gobl meets applicant’s description of “close packed.”  From page 29: 12-15, “to achieve a close packed arrangement, any uniform shape that tessellates may be sufficient, including a square. Thus, in a further embodiment, square divider heads that tessellate in a close packed arrangement may 15 also be used. This arrangement increases packing efficiency.”  Gobl teaches square apertures in a tessellating pattern, fig. 1.
If the fastening bases can be close, and the fastening bases are inserted into the apertures, then the apertures are also close.  Furthermore, similar to applicant, the apertures are only separated by the walls forming the apertures.  With this in mind, the apertures are understood to be “close packed”.  

Regarding claim 5, Gobl further discloses the divider base comprises an H-beam cross-section, see annotated figs. comparing the “H-beam” shape of the instant application and the H-beam shape taught by Gobl, see side-by-side Figure.

    PNG
    media_image1.png
    881
    1313
    media_image1.png
    Greyscale

Like applicant’s H shape, the sides of the H are curved outwardly, the notch at 10 of Gobl are the spaces between the H-shape, like in applicant’s where the notches appear to be pointed out by 5222 in the captured figure.

Regarding claim 7, Gobl further discloses that the divider base and apertures are cooperatively shaped for insertion using any one of: snap fit in the embodiment of figs. 11-15, [0049], and, bayonet fit, or screw fit in the embodiment of figs 5-10 [0046].

Regarding claim 8, Gobl further discloses that the divider base includes a tab (latching tongues 8) moveable between an extended position and a squeezed position, [0049], fig. 12.

Regarding claim 11, Gobl further discloses a column support at 17, fig. 1, [0034].

Regarding claim 14, Gobl further discloses that the plurality of dividers are arranged in several layers [0034], fig. 1, there is a further divider plate (at 2’ carrier plate) and a further carrier arrangement which includes dividers, thereby forming layers of dividers.

Claim(s) 1, 15, 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass et al. (US 6648569).
Regarding claims 1, 15 and 18,
Douglas discloses a method of manipulating a divider 320 within an aperture 210 of a divider plate 200, the divider having an array of apertures, fig. 3, 
the divider including a depressible tab at 315 (extending lips) on a divider base (the base is the portion of the divider between slits at 313,), the divider base includes an elongate throat at 311, between the base and a head 320, fig. 8.
Douglass further discloses inserting the divider into a neck of the apertures, said neck depressing the tab from an extended position to a squeezed position, col. 4: 45-50 (the flanges between slits must move inwardly so that the lips are squeezed in to pass through the apertures 210).  
As the divider base passes through the aperture, the bottom end of the divider base having the lips enters a void at 215 (channels), the lips move to an extended position within the void consequently locking the divider into the aperture, fig. 9, col. 4: 45-55.

Claim(s) 1, 6, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasmeier (EP 2952439 A1).
Regarding claims 1 and 15, Wasmeier teaches an object transport system comprising: 
a divider plate at 3 having an array of apertures at 5; and 
a plurality of dividers at 9, each of the plurality of dividers comprising an elongate throat formed by columns 9 connecting a head (circular ring at the top of columns 9, fig. 4a and fig. 1), to a divider base at 12, fig. 2, wherein 
the divider base is shaped to be inserted into one of said the apertures, fig. 1.

Regarding claims 6 and 17, Wasmeier further discloses that the divider base comprises a C-beam cross-section, fig. 2, at 10 is seen as a C-shape, with an opening near barb at 13, also see in fig. 3a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Douglass or Gobl as applied to claim 1 above, and further in view of Myrick (US 6890138).
Regarding claim 10, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the divider has a head surrounded by a softer material.  
Myrick is analogous art in regard to divider plates 100 with dividers where a divider base 300 engages with apertures 101 in the divider plates, fig. 1a, 6a.  Myrick further teaches that a head 400 of the divider is formed as an elastic cap element in order to act as a cushion, fig. 4a and 4b, fig. 6a, col. 4: 61-end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  either Douglass or Gobl to have a soft (elastic) material in order to provide cushioning as per the teaching of Myrick.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gobl as applied to claim 3 above, and further in view of Austin et al. (US 2002/0096445).
Regarding claim 13, the references applied above teach all of claim 3, as applied above.  The references applied above do not teach that the apertures are hexagonal.  Austin is analogous art in regard to a divider base at 12 with an array of apertures 16, fig. 1 and 4, the apertures house upstanding positioning pins 18.  Austin further teaches that the apertures are hexagonal [0019] so that each pin 18 can be fixed in a greater number of any selected one of a number of angularly adjusted positions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the apertures of Gobl to be hexagonal rather than square in order to allow the dividers to be fixed in any selected one of a number of angularly adjusted positions as per the teaching of Austin. 

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass as applied to claims 1 and 18 above, and further in view of Latulippe et al. (US 5599512).
Regarding claims 9 and 19,
Douglass teaches all of claims 1 and 18, as applied above.  Douglass does not teach a divider removal device.
Latulippe discloses, see fig. 1, a method of manipulating a divider within an aperture 13 of a divider plate 12, said the divider including a depressible tab, at 17, on a divider base 16, the method comprising the steps of: 
inserting the divider base into a neck of said the aperture, said neck depressing the tab from an extended position to a squeezed position; and 
the tab resiliently moving to an extended position, and consequently locking said the divider into said aperture, col. 2: 54-end. 
Latulippe further discloses the steps of: 
Using a divider removal device 22 to retract said the depressible tab to the squeezed position; and withdrawing said the divider, fig. 5, col. 3: 20-37.
Douglass teaches that the dividers can be “inserted and removed from the apertures 210 without undue effort.” Col. 4: 45-50. Still, the use of a tool, such as the one taught by Latulippe can allow for the divider of Douglass to have a larger lip so that the divider will not inadvertently be removed from the apertures when knocked by the cargo.  Alternatively, the use of a tool can further ease the effort required to remove the dividers from the apertures.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Douglass to include a removal device for aiding in the removal of the dividers from the divider plate and to use the tool by inserting it into the void at 215 of Douglass in order to depress the lips/tabs and allow withdrawal of the divider as per the teaching of Latulippe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735